           Case 3:20-cv-00146-CL    Document 44    Filed 01/12/21   Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                   EUGENE DIVISION



GEORGE LEE MARSHALL, JR.,                                  Case No. 3:20 cv 00146-CL
                                                                             ORDER
               Plaintiff,

      v.


OREGON DEPARTMENT OF
CORRECTIONS, et al.,


            Defendants,
_______________________________________
AIKEN, District Judge.

      Magistrate Judge Mark Clarke has filed his Findings and Recommendations

(“F&R”) (Doc. 36) recommending that defendants Kate Brown and Oregon

Department of Corrections’ Motion to Dismiss (Doc. 14) should be granted. This

matter is now before me. See 28 U.S.C. § 636(b)(1)(B) and Fed. R. Civ. P. 72(b).

      No objections were timely filed. Although this relieves me of my obligation to

perform a de novo review, I retain the obligation to “make an informed, final decision.”

Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled

on other grounds, United States v. Reyna-Tapia, 328 F.3d 1114, 1121–22 (9th Cir.


Page 1 - ORDER
        Case 3:20-cv-00146-CL      Document 44     Filed 01/12/21   Page 2 of 2




2003) (en banc). The Magistrates Act does not specify a standard of review in cases

where no objections are filed. Ray v. Astrue, 2012 WL 1598239, *1 (D. Or. May 7,

2012). Following the recommendation of the Rules Advisory Committee, the Court

review the F&R for “clear error on the face of the record[.]” Fed. R. Civ. P. 72 advisory

committee’s note (1983) (citing Campbell v. United States District Court, 501 F.2d

196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002)

(stating that, “[i]n the absence of a clear legislative mandate, the Advisory Committee

Notes provide a reliable source of insight into the meaning of” a federal rule).

      The Court finds no clear error in Magistrate Judge Mark Clarke’s F&R.

Accordingly, the Court adopts the F&R (Doc. 36) in its entirety. Defendants Kate

Brown and Oregon Department of Corrections' Motion to Dismiss (Doc. 14) is granted.

      IT IS SO ORDERED.

      Dated this 12th day January, 2021.



                                                            /s/Ann Aiken
                                                 _________________________________
                                                             Ann Aiken
                                                    United States District Judge




Page 2 - ORDER
